IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: T.S.L.M., A           : No. 107 EAL 2018
MINOR                                     :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: T.S., MOTHER                 : the Order of the Superior Court

IN THE INTEREST OF: T.K.A.M., A           : No. 108 EAL 2018
MINOR                                     :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: T.S., MOTHER                 : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of April, 2018, the Petition for Allowance of Appeal is

DENIED.